         Case 3:21-cv-30068-MGM Document 44 Filed 07/27/21 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 SONICSOLUTIONS ALGAE CONTROL,
 LLC; SONIC SOLUTIONS, LLC;
 ALGAECONTROL.US LLC,

         Plaintiffs,
                                                     Civil Action No. 21-30068-MGM
         v.

 DIVERSIFIED POWER INT’L, LLC;
 ANTONIO TRIGANI,

        Defendants.


                                  ORDER REGARDING
                            DEFENDANTS’ MOTIONS TO DISMISS
                                    (Dkt. Nos. 20, 26)

                                             July 27, 2021

MASTROIANNI, U.S.D.J.

        This case concerns a soured business relationship between players in the algae removal

business. Plaintiffs Sonic Solutions, LLC and AlgaeControl.US LLC formed Plaintiff SonicSolutions

AlgaeControl, LLC to sell and distribute algae remediation products manufactured by Defendant

Diversified Power International, LLC (“Diversified Power”). Defendant Diversified Power and its

president and sole member, Defendant Antonio Trigiani move to dismiss the Complaint for lack of

subject-matter jurisdiction and lack of personal jurisdiction. (See Dkt. Nos. 20, 26.) For the reasons

described below, the court DENIES Defendants’ Partial Motion to Dismiss for Lack of Subject

Matter Jurisdiction and DENIES Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction.

The court defers ruling on Defendants’ alternative argument for a change of venue.
          Case 3:21-cv-30068-MGM Document 44 Filed 07/27/21 Page 2 of 7



        Subject-Matter Jurisdiction


        Defendants moved for partial dismissal based on the Plaintiffs’ lack of standing because

Plaintiffs SonicSolutions Algae Control, LLC and AlgeControl.US LLC had not, at the time of

Defendants’ motion, registered to do business with the Massachusetts Secretary of State. (Dkt. No.

20 at 3-4.) Under Massachusetts law, a “foreign limited liability company doing business in the

commonwealth which fails to register with the state secretary” may not bring a lawsuit “in any of the

courts of the commonwealth as long as such failure continues.” See Mass. Gen. Laws Ann. 156 C §

54(a). Defendants have not cited any authority supporting their contention that such a bar for

business entities wishing to make use of state courts should apply equally in federal court. However,

regardless of the merits of such an argument, the point is now moot because the two Plaintiff

entities have since filed documentation of current business registrations. (See Dkt. No. 24 at 4.) The

court, therefore, denies Defendants’ Partial Motion to Dismiss for Lack of Subject Matter

Jurisdiction. (See Dkt. No. 20.)


        Personal Jurisdiction


        Because this court’s jurisdiction is pursuant to 28 U.S.C. § 1332, this court acts as “the

functional equivalent of a state court sitting in the forum state.” See Astro-Med, Inc. v. Nihon Kohden

Am., Inc., 591 F.3d 1, 8 (1st Cir. 2009). In a diversity case such as this one, Plaintiffs “must

demonstrate that the exercise of jurisdiction (1) is permitted by the Massachusetts long-arm statute .

. . and (2) coheres with the Due Process Clause of the Fourteenth Amendment . . . by showing that

each defendant has ‘minimum contacts’ with Massachusetts.” D.S. Brown Co. v. White-Schiavone, JV,

2021 WL 1670264, at *3 (D. Mass. Apr. 28, 2021) (citing Daynard v. Ness, Motley, Loadholt, Richardson

& Poole, P.A., 290 F.3d 42, 52 (1st Cir. 2002)). “By signing a forum selection clause, however, a party

to a contract waives its right to challenge personal jurisdiction.” Provanzano v. Parker View Farm, Inc.,


                                                     2
          Case 3:21-cv-30068-MGM Document 44 Filed 07/27/21 Page 3 of 7



827 F.Supp.2d 53, 58 (D. Mass. 2011); see also Inso Corp. v. Dekotec Handelsges, mbH, 999 F.Supp. 165,

166 (D. Mass. 1998) (citing M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 11 (1972) (recognition of

principle by Supreme Court); Jacobson v. Mailboxes Etc. U.S.A., Inc., 646 N.E.2d 741, 743 (Mass. App.

Ct. 1995) (recognition by Massachusetts Appeals Court)).


        Plaintiffs allege eight claims against Defendants arising out of the Defendants’ alleged

enticement of Plaintiffs’ customers in violation of a 2012 Non-Disclosure/Non-Compete

Agreement (the “Non-Disclosure Agreement”). (Dkt. No. 1 (“Compl.”).) The Non-Disclosure

Agreement is between Plaintiff Sonic Solutions, LLC and Defendant Diversified Power (a

Tennessee corporation whose sole member resides in Tennessee). (Dkt. No. 1-3.) It contains a

choice of law provision and a mandatory forum-selection clause: “This agreement shall be governed

in all respects by the laws of Massachusetts, and any litigation arising under this agreement must be

conducted in Massachusetts[-]based courts.” (Id.)


        According to Plaintiffs, the Non-Disclosure Agreement is still operative. Plaintiffs allege that

Diversified Power breached the agreement by accessing Sonic Solutions, LLC’s confidential

customer and business information, deliberately interfering with its customer relationships, and

using this information to undercut Plaintiffs’ business and usurp its customers. (See generally Compl.)

Defendants argue that the Non-Disclosure Agreement is no longer in effect, but at this stage of the

case, the court “must accept the [P]laintiff[s’] (properly documented) evidentiary proffers as true and

construe them in the light most congenial to [P]laintiff[s’] jurisdictional claim.” See Mass. Sch. of Law

at Andover, Inc. v. Am. Bar Ass’n, 142 F.3d 26, 34 (1st Cir. 1998) (internal quotation marks and citation

omitted). The Non-Disclosure Agreement states that it remains in effect for “three years after the

termination of any vendor (DPI)/buyer (Sonic) relationship” (Dkt. No. 3-1 at 2.), and Plaintiffs

allege that such a relationship existed until at least April 2021 (see Dkt. No. 32 at 2; Dkt. No. 11



                                                    3
          Case 3:21-cv-30068-MGM Document 44 Filed 07/27/21 Page 4 of 7



(Affidavit of Dana Taylor)). The court accepts—for purposes of this motion—that the Non-

Disclosure Agreement remains in effect and that Defendant Diversified Power waived its right to

contest personal jurisdiction for disputes arising out of the agreement. See Inso Corp., 999 F.Supp. at

167 (holding that party’s “consent to Massachusetts as the proper forum constitutes an implied

consent to jurisdiction in Massachusetts”).


        Plaintiffs’ other claims against Diversified Power—for tortious interference with contract,

intentional interference with contract, violation of Massachusetts General Law 93A, breach of an

implied-in-fact contract to supply Plaintiffs with algae removal products, for injunctive relief

pursuant to Massachusetts General Law 266, and defamation—“involve the same operative facts as

[their] claim for breach of contract that is subject to a forum selection clause [and] should also be

litigated in the forum chosen by the parties.” See Rivera v. Centro Medico de Turabo Inc., 575 F.3d 10, 24

(1st Cir. 2009) (internal quotation marks omitted). “To hold otherwise would be to ignore the

fundamental principle of judicial economy.” Id. The court, therefore, has personal jurisdiction over

Defendant Diversified Power for Plaintiffs’ remaining claims.


        Defendant Trigiani, however, is not a party to the Non-Disclosure Agreement. (See Dkt. No.

1.) Plaintiffs assert two claims against him individually: violation of Massachusetts General Law 93A

and defamation. “It is well established that jurisdiction over the individual officers of a corporation

may not be based on jurisdiction over the corporation.” LaVallee v. Parrot-Ice Drink Prods. of Am., Inc.,

193 F.Supp.2d 296, 300 (D. Mass. 2002) (internal quotation marks omitted). Defendant Trigiani is

the president and sole member of Diversified Power and a resident of Tennessee. Plaintiffs must

show “an independent basis for [personal] jurisdiction” over Defendant Trigiani satisfying the

Massachusetts long-arm statute and the Due Process Clause, by, for example, showing that he




                                                    4
          Case 3:21-cv-30068-MGM Document 44 Filed 07/27/21 Page 5 of 7



“personally committed a tort in the Commonwealth” or was a “primary participant[] in the alleged

wrongdoing intentionally directed at the forum.” See id. at 301-302 (D. Mass. 2002).


        The Massachusetts long-arm statute provides personal jurisdiction “over a person who, acts

directly or by an agent, as to a cause of action in law or equity arising from the person’s . . . causing

tortious injury by an act or omission in this commonwealth.” Mass. Gen. Law c. 223A, § 3(c).

“Courts have . . . disregarded the corporate form and the fiduciary shield doctrine in cases in which

the defendant 1) was in the forum to serve personal interests, 2) was the alter-ego of the corporation

or 3) had an identity of interest with the corporation itself (i.e., the corporation and the corporation’s

president).” LaVallee, 193 F.Supp.2d at 300. Plaintiffs submitted an affidavit from former

Diversified Power employee Charles Morgan describing how Defendant Trigiani developed a plan

to drive Plaintiffs out of business: “Around the time of my hire, Defendant Trigiani told me that it

was part of my job to build a marketing and sales department that would put Sonic Solutions, an

entity I now understand to be SonicSolutions Algae Control, LLC . . . out of business.” (See Dkt.

No. 12 at ¶ 2.) According to Mr. Morgan, Defendant Trigiani not only devised this plan but directly

participated in it by luring Plaintiffs’ customers by telephone and in person, having obtained their

contact information from records kept by Sonic Solutions, LLC’s Massachusetts office. (Id. at ¶¶ 3-

4.) As part of this plan, Defendant Trigiani obtained confidential pricing information from Sonic

Solutions, LLC by having an employee solicit it from Sonic Solutions under false pretenses. (See id. at

¶¶ 13-15.) Defendant Trigiani was also responsible for sending an allegedly defamatory notice to

Plaintiffs’ customers that falsely accused Plaintiffs of distributing algae removal products without

authorization. (See Dkt. No. 12 at ¶ 4.) Further, unlike the individual in LaVallee, Defendant Trigiani

is no mere employee of Diversified Power; as the LLC’s president and sole member, Defendant

Trigiani is not only closely aligned with the LLC, he stands to personally benefit from its alleged

malfeasance. Cf. LaVallee, 193 F.Supp.2d at 302 (holding that individual was “more like a junior


                                                    5
          Case 3:21-cv-30068-MGM Document 44 Filed 07/27/21 Page 6 of 7



business associate” and “did not act in the forum to serve his personal interests, but rather acted

solely as an agent of [the corporation]”). Viewing the facts in the light most favorable to Plaintiffs,

the court finds that they satisfy the Massachusetts long-arm statute as to Defendant Trigiani.


        Plaintiffs must also show specific jurisdiction over Defendant Trigiani under the Due

Process Clause of the Constitution by establishing “a demonstrable nexus between [their] claims and

a defendant’s forum[-]based activities.” Mass. School of Law at Andover, 142 F.3d at 34. This inquiry

has three parts: relatedness, purposeful availment (also known as “minimum contacts”), and

reasonableness. Id. at 35. Plaintiffs demonstrate relatedness by Defendant Trigiani directing an

employee to communicate with Sonic Solutions, LLC in order to obtain confidential pricing that he

then used, along with a notice to Plaintiffs’ customers questioning the Plaintiffs’ legitimacy, to

undermine Plaintiffs’ business relationships. (See Dkt. No. 11 at ¶¶ 13-15; Dkt. No. 12 at ¶4.)

Plaintiffs satisfy the “personal availment” prong by showing that Defendant Trigiani’s plan to target

Plaintiffs could, foreseeably, lead to him being “haled into court” in this forum, where Sonic

Solutions, LLC is at home. See Nandjou v. Marriott Int’l, Inc., 985 F.3d 135, 149 (1st Cir. 2021) (“where

a corporation directly targets residents in an ongoing effort to further a business relationship, and

achieves its purpose, it may not necessarily be unreasonable to subject that corporation to forum

jurisdiction when the efforts lead to a tortious result”). Reasonableness involves “five gestalt factors

. . . (i) the defendant’s burden of appearing, (ii) the forum state’s interest in adjudicating the dispute,

(iii) the plaintiff’s interest in obtaining convenient and effective relief, (iv) the judicial system’s

interest in obtaining the most effective resolution of the controversy, and (v) the common interests

of all sovereigns in promoting substantive social policies. LaVallee, at 304 (citing World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980)). All of the factors favor Plaintiffs. See

LaVallee, 193 F.Supp.2d at 304 (noting that the burden on a defendant must be “onerous in a

special, unusual, or otherwise constitutionally significant way”) (internal quotation marks omitted).


                                                      6
         Case 3:21-cv-30068-MGM Document 44 Filed 07/27/21 Page 7 of 7



       The court therefore finds that Plaintiffs proffer sufficient evidence for the court to exercise

personal jurisdiction over Defendant Trigiani.


       The court defers ruling on Defendants’ alternative motion for transfer of venue to the U.S.

District Court for the Eastern District of Tennessee.


       For the foregoing reasons, Defendants’ Motions to Dismiss for Lack of Subject Matter and

for Lack of Personal Jurisdiction are denied.


       It is So Ordered.

                                                        _/s/ Mark G. Mastroianni________
                                                        MARK G. MASTROIANNI
                                                        United States District Judge




                                                  7
